 



ADDENDUM TO SECURITIES PURCHASE AGREEMENT

 

This ADDENDUM TO SECURITIES PURCHASE AGREEMENT (the “Addendum”), dated as of
April 27, 2016, is made by and between Life Clips, Inc. (f/k/a Blue Sky Media
Corp.), a Wyoming corporation, with headquarters located at 233 South Sharon
Amity Road, Suite 201, Charlotte, NC 28211 (the “Company”), and Susannah Forest
(“Buyer”).

 

WHEREAS:

 

A. The Company and Buyer previously entered into that certain Securities
Purchase Agreement, dated as of December 7, 2015 (the “Original SPA”);

 

B. The Original SPA provided to Buyer a right of additional investment in
Section 4(c) thereof, which right allowed Buyer to purchase one or more
additional convertible notes in the aggregate principal amount of up to $250,000
from the Company on the same terms and conditions as provided for in the
Original SPA;

 

C. Buyer wishes to exercise her full right to purchase an additional convertible
note in the principal amount of $250,000 from the Company and the Company
desires to issue and sell to Buyer such additional note (the “New Note”); and

 

D. The Company and Buyer wish to provide for Buyer’s purchase of the New Note by
this Addendum to the Original SPA.

 

NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Buyer
agree as follows:

 

1. Full Force and Effect; Addendum. Other than as expressly modified pursuant to
this Addendum, all of the terms, conditions and other provisions of the Original
SPA are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. All capitalized terms not
defined herein shall have the meanings ascribed to such terms in the Original
SPA.

 

2. Purchase and Sale of New Note.

 

(a) The Company agrees to issue and sell to Buyer, and Buyer agrees to purchase
the New Note from the Company under the terms of this Addendum. Upon receipt of
the purchase price of $250,000 paid by Buyer by wire transfer of immediately
available funds to the Company, the Company shall, within five (5) business
days, deliver to Buyer the New Note, duly executed by the Company, which shall
be in substantially the same form as the Note issued to Buyer upon the closing
of the Original SPA, other than those changes specifically agreed to by the
Company and Buyer.

 

(b) Simultaneous with the purchase and sale of the New Note, the Company shall
deliver to Buyer a warrant to purchase 625,000 shares of the Company’s common
stock, $0.001 par value per share, at an exercise price of $0.40 per share, in a
form mutually agreeable to Buyer and the Company, duly executed by the Company.

 

(c) All other terms and conditions of the purchase and sale of the New Note
shall be governed by the Original SPA, except that, for purposes of this
Addendum, the term “Note” as used in Sections 2 and 4 of the Original SPA, shall
be deemed to include the New Note.

 

3.Representations and Warranties; Acknowledgement. Buyer hereby represents,
warrants and acknowledges and agrees with the Company that:

 

(a)each of the representations and warranties contained in Section 2 of the
Original Agreement is true and correct as of the date hereof;

 

(b)upon the issuance of the New Note, Buyer shall be deemed to have exercised
her right of additional investment provided for in Section 4(c) of the Original
Agreement in full; and

 

 1 

 

 

(c)as of the date hereof, the Company is not in breach or default under the
Original SPA or the outstanding promissory note sold pursuant thereto and no
event has occurred that, with the giving of notice or the passage of time, could
constitute a breach or default under the Original SPA or the outstanding
promissory note sold pursuant thereto, and, notwithstanding the foregoing, Buyer
hereby waives any past or existing breach or default by the Company under the
Original SPA and the outstanding promissory note sold pursuant thereto.

 

4.Miscellaneous. This Addendum shall be governed by and construed in accordance
with the laws of the State of Florida without regard to principles of conflicts
of laws. This Addendum may be executed in any number of separate counterparts,
each of which shall be deemed an original, and the several counterparts taken
together shall constitute one agreement.

 

[Signature Page Follows]

 

 2 

 

 

ADDENDUM TO SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Addendum to be duly executed as of date first above written.

 

COMPANY   Life Clips, Inc. (f/k/a Blue Sky Media Corp.),   a Wyoming corporation
        By: /s/ Robert Gruder   Name: Robert Gruder   Title: CEO  

 

BUYER       /s/ Susannah Forest   Susannah Forest  

 

 

 

 

 

